Citation Nr: 1616252	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability identified as restless leg syndrome (RLS), to include meralgia paresthetica.

2.  Entitlement to service connection for bilateral hip disability.  

3.  Entitlement to an initial increased disability rating for bilateral plantar fascitis, in excess of zero percent prior to October 3, 2008, and in excess of 30 percent thereafter.  

4.  Entitlement to an initial disability rating for a lumbar strain, in excess of 20 percent prior to November 2, 2010, in excess of 10 percent from November 2, 2010, to February 24, 2012, and in excess of 20 percent thereafter.  

5.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

6.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.  

7.  Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 25, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to February 1987, from October 1992 to February 1993 and from March 1996 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009, August 2009, December 2009 and March 2013 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran testified via videoconference at a Board hearing before the undersigned Veterans Law Judge.  

During the course of the Veteran's appeal, service connection was granted for bilateral radiculopathy in the lower extremities and a psychiatric disorder, in December 2011 and July 2015 rating decisions respectively.  The Veteran has not appealed the ratings assigned or the effective dates for these issues.  A March 2014 rating decision also granted service connection for a left knee disability and denied a temporary total rating for left knee surgery.  Although the Veteran submitted a notice of disagreement for the initial disability rating assigned his left knee disability and for the denial of a temporary total disability rating for left knee surgery, he did not perfect his appeal of the issues after a statement of the case was issued.  These issues are not for appellate consideration.  

The issues of entitlement to service connection for bilateral hip disability, and for increased initial disability ratings for bilateral plantar fasciitis, lumbar strain and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have RLS and his diagnosed meralgia paresthetica did not have its onset in service, has not been etiologically linked to his service, any incident therein, or to any service-connected disability.  

2.  Prior to March 21, 2014, the Veteran's right ankle disability was manifested by no more than moderate limitation of motion and impairment.  

3.  Since March 21, 2014, the Veteran's right ankle disability is manifested by marked impairment of the ankle; during this period, the evidence has not shown ankylosis of the ankle.  

4.  Prior to June 25, 2012, the Veteran's hemorrhoids were manifested by frequent recurrences; there was no evidence of persistent bleeding, secondary anemia or fissures.  

5.  Since June 25, 2012, the Veteran's hemorrhoids are manifested by persistent bleeding, anal fissures and frequent recurrences and flare-ups.  

6.  On November 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal regarding his claim for a TDIU prior to June 25, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for RLS and/or meralgia paresthetica have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for a right ankle disability have not been met prior to March 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).

3.  The criteria for an initial disability rating of 20 percent, and no higher, for a right ankle disability have been met since March 21, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for hemorrhoids have not been met prior to June 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

5.  The criteria for an initial disability rating of 20 percent, and no higher, for hemorrhoids, have been met since June 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

6.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU, prior to June 25, 2012, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During his Board hearing, held on November 18, 2015, the Veteran stated that he wished to withdraw the issue of entitlement to TDIU prior to June 25, 2012.  That same day, he submitted a written statement to the same effect.  Hence, to the extent the Board initially had jurisdiction over this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.  

II.  Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard October 2008, September 2009, October 2009, October 2010 and February 2013 letters satisfied the duty to notify provisions for the claim decided herein.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA examinations in July 2009, November 2009, February 2013 and March 2014 in connection with the claims decided herein.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claims.  The reports for each claimed disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Although the Board is remanding other claims for additional development, remand is not necessary for the claims adjudicated below as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).  Thus, VA's duty to assist has been met for these claims.  

III.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran contends that he currently has RLS as a result of his service.  

Service treatment records reflect no complaints, findings, treatment or diagnoses for RLS.  The Veteran denied any history of cramps in his legs, bones or joints in an August 1996 report of medical history and the accompanying discharge physical examination of his lower extremities and spine was normal.  

Post-service treatment records show no relevant complaints, findings, treatment or diagnoses associated with RLS or any other associated disability.  A November 2009 VA examiner, after reviewing the Veteran's records, noting his history of aching pain in his legs at night for approximately 9 to 10 months and examining him, determined that the history and physical examination did not support a diagnosis or RLS.  The examiner diagnosed meralgia paresthetica and found that there was no etiological link between the Veteran's lumbar strain or plantar fasciitis and his meralgia paresthetica.  The examiner noted that meralgia paresthetica can be the result of tight clothing, obesity, weight gain or pregnancy.  

In consideration of the evidence of records, the Board concludes that service connection is not warranted for RLS.  A diagnosis of RLS is not shown in service treatment records or at any time after the Veteran's discharge from service.  The Board finds the November 2009 VA examiner's opinion that the Veteran does not have a current diagnosis of RLS or any associated disability persuasive and probative as it is supported by adequate rationale and based on the professional judgment of the examiner and an in-person evaluation of the Veteran.  

The only other evidence of record supporting the Veteran's claim for RLS is his statements that, despite never having received a diagnosis, he believes he currently has RLS as a result of his service.  The Board finds that the statements are not competent evidence, because, while he can provide a recent history of leg pain that awakens him at night, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to whether he has a current disability or diagnosis of RLS.  Determining whether he does have a current diagnosed disability, in this specific case, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The evidence of record also shows no relevant complaints, findings, treatment or diagnoses of meralgia paresthetica until the November 2009 VA examination, 13 years after the Veteran's discharge from service.  The VA examiner further opined that there was no etiological link between the Veteran's service-connected lumbar strain or plantar fasciitis and his diagnosed meralgia paresthetica.  The Board again finds the November 2009 VA examiner's opinion persuasive and probative as it is supported by adequate rationale and based on the professional judgment of the examiner and an in-person evaluation of the Veteran.  Likewise, the Board finds that the Veteran's statements that his current symptoms, which he has identified as RLS, were either incurred in service or are related to his service-connected back and/or plantar fasciitis are not competent evidence, because he lacks the necessary medical knowledge or training given the medical complexities of this specific case.  Jandreau, 492 F.3d at 1372.

Therefore, to the extent the Veteran's claim encompasses meralgia paresthetica, the Board also concludes that service connection is not warranted for this identified disability.  This is so both on a direct and secondary basis.

Accordingly, the preponderance of the evidence is against the claim of service connection for a disability identified as RLS and diagnosed as meralgia paresthetica; there is no doubt to be resolved; and service connection for RLS and meralgia paresthetica is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
IV.  Increased Ratings

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

Right Ankle

The Veteran's service-connected right ankle disability is currently rated an initial 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  Diagnostic Code 5271 provides a 10 percent evaluation for moderate limitation of motion in the ankle, while marked limitation of motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  VA's adjudication procedures manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k (2016).  

Additionally, Diagnostic Code 5262 provides schedular ratings for impairment of the tibia and fibula; a moderate ankle disability warrants a 20 percent rating and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  However, there is no evidence of any impairment of the tibia or fibula at any time during the course of the appeal.  A November 2009 VA x-ray study of the right ankle was normal and a March 2014 VA x-ray study of the right ankle, while revealing evidence of an Achilles tendon insertion enthesophyte formation, was otherwise unremarkable.  

The ankle can also be rated under Diagnostic Codes 5167, 5270, 5272, or 5274.  38 C.F.R. § 4.71a.  However, at no time during the pendency of his appeal has the Veteran's right ankle been diagnosed with or treated for, nor does the Veteran claim he has, loss of use of the right foot, right ankle ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, Diagnostic Codes 5167, 5262, 5270, 5272, or 5274, are not for application at any time during the pendency of the appeal.  

VA and private treatment records intermittently note the Veteran's complaints of right ankle pain and with objective evidence of swelling, an antalgic gait and right ankle full range of motion.  

During a November 2009 VA examination, the Veteran complained of progressively worse right ankle symptoms, including progressive right ankle pain.  He denied any joint deformity, giving way, instability, stiffness, weakness, or incoordination.  He also denied any locking, dislocation, subluxation or effusion.  The Veteran denied any flare-ups of right ankle symptoms.  He was able to stand 15 to 30 minutes and was able to walk from 1/4 to 1 mile.  He used no assistive devices on his right ankle.  Physical examination revealed right ankle dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with pain during active range of motion.  There was no additional limitation of motion with repetitive use testing.  There was no evidence of ankylosis.  The examiner diagnosed right ankle tendinopathy with no significant impairment or impact.  

During a February 2013 VA examination of the Veteran's low back, muscle strength was 4/5 with right ankle dorsiflexion with no evidence of muscle atrophy.  The examiner did not provide range of motion findings for the right ankle.  

A March 2014 VA examination shows the Veteran complained of constant moderate right ankle pain and of weakness.  He reported that his ankle gave out frequently and that he had right ankle flare-ups twice a week, but that he used no assistive devices.  Physical examination revealed localized tenderness or pain on palpation of the right ankle joint or soft tissue.  Right ankle dorsiflexion was to 5 degrees with pain at zero degrees, and plantar flexion was to 20 degrees with pain at 20 degrees.  There was no additional limitation of motion with repetitive use testing.  There was no evidence of joint laxity or ankylosis and muscle strength was 4/5 with dorsiflexion and plantar flexion.  The examiner determined that functional impairment resulted in less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  The functional impact would include difficulty with prolonged standing, walking, walking on hard surfaces such as concrete, and walking on uneven surfaces and squatting.  The diagnosis was right ankle tendinopathy.  

In July 2014, a private physician submitted a VA ankle conditions disability benefits questionnaire.  The Veteran gave a history of multiple bilateral ankle fractures.  He reported both ankles were unstable.  Physical examination revealed no localized tenderness or pain on palpation.  Right ankle dorsiflexion was to 10 degrees with pain beginning at 10 degrees, and plantar flexion was to 45 degrees or more, with pain beginning at 30 degrees.  There was no additional limitation of motion with repetitive use testing.  Muscle strength was 5/5 for right ankle plantar flexion and 4/5 with right ankle dorsiflexion.  Although there was no laxity elicited with the anterior drawer test, there was laxity with the talar tilt test.  There was no evidence of ankylosis of the ankle.  The Veteran occasionally used a cane.  Functional impairment of the right ankle included less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  

During the November 2015 Board hearing, the Veteran testified that he had decreased range of motion in his right ankle and swelling.  He denied using an ankle brace and said that physicians had not made any suggestion that he undergo surgery for his right ankle disability.  

Prior to the VA examination conducted on March 21, 2014, the evidence of record fails to reflect a basis for awarding a rating in excess of 10 percent for the Veteran's right ankle disability.  VA treatment records during this period show full range of motion in all extremities or specifically in the right ankle and the November 2009 VA examination showed no more than moderate limitation of right ankle dorsiflexion and slight limitation of plantar flexion.  The Board finds that these ranges of motion are properly encompassed by the 10 percent rating, based on evidence of moderate limitation of motion at best.  See VBA Manual M21-1, III.iv.4.A.3.k.  Moreover, the evidence did not show additional limitation of motion on repetitive range of motion testing to warrant a higher rating due to functional impairment and the November 2009 VA examiner stated that the Veteran's right ankle disability had no significant impairment or impact.  See Mitchell, 25 Vet. App. at 32.  

The Board concludes that even considering the evidence of progressively worse right ankle pain and swelling, the Veteran's overall functional impairment prior to March 21, 2014, does not warrant the assignment of an initial disability rating in excess of 10 percent.  Accordingly, the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for a right ankle disability prior to March 21, 2014; there is no doubt to be resolved; and an initial disability rating in excess of 10 percent for a right ankle disability prior to March 21, 2014, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that, since March 21, 2014, there is sufficient evidence that the Veteran's right ankle disability results in marked limitation of motion, corresponding to a 20 percent rating pursuant to Diagnostic Code 5271.  Thus, it is factually ascertainable that an increase in severity is shown as of that date.

On examination in March 2014, both right ankle plantar flexion and dorsiflexion were limited, with right ankle dorsiflexion being markedly limited.  See VBA Manual M21-1, III.iv.4.A.3.k.  Dorsiflexion was only to 5 degrees with pain at zero degrees.  Most recently, the July 2014 private physician, while noting full range of right ankle plantar flexion, did indicate pain began at 30 degrees and dorsiflexion was significantly limited, with functional impairment of less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The examiner also found laxity with the talar tilt test.  Based on these findings, the Veteran's right ankle disability approximates marked limitation of motion and impairment since March 21, 2014, corresponding to a 20 percent rating pursuant to Diagnostic Code 5271.  See DeLuca, 8 Vet. App. at 205, Mitchell, 25 Vet. App. at 32; see also 38 C.F.R. §§ 4.40, 4.45.  Resolving reasonable doubt in his favor, the Board finds that these symptoms approximate marked limitation of motion in the right ankle since March 21, 2014.  An initial 20 percent rating pursuant to Diagnostic Code 5271 is warranted since March 21, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The 20 percent rating is the maximum schedular rating for limitation of motion of the ankle.  As noted previously, the other potentially applicable diagnostic codes are not for application in this case; thus, a rating even higher than 20 percent is not warranted.

Hemorrhoids

The Veteran's hemorrhoids are rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  Pursuant to Diagnostic Code 7336, a 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

A July 2009 VA examination shows the Veteran complained of rectal pain, tenesmus, swelling, occasional rectal bleeding, anal itching, burning and difficulty passing stool.  He gave a history of intermittent flares and scant rectal seepage since undergoing inservice hemorrhoidectomies in 1986.  He denied any history of rectal prolapse, recurrent anal infections, proctitis or neoplasm.  The Veteran gave a history of recurrence of thrombosed hemorrhoids 1 or less times a year and recurrence of nonthrombosed hemorrhoids 4 or more times a year.  While there was no history of fecal incontinence, there was occasional fecal perianal discharge.  Examination revealed no changes in the Veteran's weight.  There were external hemorrhoids approximately 1 cm. in size that were nonthrombosed and were not bleeding.  There was no evidence of any fissures present or of excessive redundant tissue.  There was no evidence of an anorectal fistula, rectal prolapse or sphincter impairment.  The Veteran was employed at the time of examination and the examiner found that his hemorrhoids had no significant effect on his occupation but he did have difficulty sitting and with activities during acute flare ups.  

Private treatment records as early as December 2010, note the Veteran complaints of rectal bleeding that had recently worsened.  The Veteran reported that he noticed blood in his bowel movements, but that they were usually painless.  He denied any other symptoms or changes at that time and the impression was rectal bleeding.  

Private treatment records beginning June 25, 2012, note the Veteran's complaints of hemorrhoids with no bleeding, tears or thrombosis.  He took pain medications and Metamucil.  Digital examination was normal at an urgent care facility.  Follow up external and internal examinations were also normal.  It was recommended that he undergo a diagnostic colonoscopy for his rectal pain.  A July 2012 private operative report shows the Veteran underwent a colonoscopy that revealed moderate internal hemorrhoids and mild sigmoid diverticulosis.  

Although earlier private treatment records show no evidence of thrombosed hemorrhoids or fissures, a September 2012 private surgical consultation report notes that the Veteran had rectal pain since June 25, 2012, and that an earlier work-up examination by a urologist found fissures, although a colonoscopy was normal.  He reported that he had bleeding after bowel movements and was unable to work due to pain.  Anorectal examination revealed a small posterior fissure.  There was pain with palpation of the post anal canal.  The assessment was anal fissure.  A subsequent November 2012 treatment record indicates the Veteran was agreeable to a sphincterotomy for his anal pain/fissure.  However, the surgery was not conducted because the surgical facility was outside of his insurance network.  

A February 2013 VA examination report notes the Veteran gave a history of having been "bed-ridden" more than 35 days the year before due to his hemorrhoids and had to resign his job rather than be fired for absenteeism.  The examiner noted that the Veteran had developed anal fissures since his last VA examination and was unable to tolerate a rectal examination at that time.  He used a prescription cream 3 times a day.  The examiner noted that the Veteran had large or thrombotic, internal or external hemorrhoids that were irreducible, with excessive redundant tissue, evidencing frequent recurrences, as well as fissures.  He also had intermittent bleeding referred to as "spotting" often, although not on a daily basis.  He also had slight impairment of sphincter control, without leakage.  He gave a history of near constant itching and burning ani pruritus secondary to his hemorrhoids/fissure.  There were small or moderate external hemorrhoids and large external hemorrhoids.  

Prior to the private treatment record dated June 25, 2012, the Board finds that the evidence of record does not warrant a rating in excess of 10 percent under Diagnostic Code 7336.  While there is evidence of occasional bleeding, it is not shown that the Veteran had persistent bleeding associated with the criteria for a 20 percent rating.  Nor do the medical treatment records during this period include evidence demonstrating secondary anemia or fissures.  In fact, the first documented competent medical finding of fissures is that of the September 2012 private surgical consult report indicating a possible fissure as early as June 25, 2012.  Thus, the 10 percent rating contemplated the symptomatology for that rating period.

Accordingly, the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for hemorrhoids prior to June 25, 2012; there is no doubt to be resolved; and an initial disability rating in excess of 10 percent for hemorrhoids prior to June 25, 2012, is not warranted.  See 38 U.S.C.A§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

However, the Board finds that, since June 25, 2012, there is sufficient evidence that the Veteran has experienced persistent bleeding and anal fissures since June 25, 2012, corresponding to a 20 percent rating pursuant to Diagnostic Code 7336.  A factually ascertainable increase in severity is shown as of that date.

The June 25, 2012, private treatment record first indicates significantly increased rectal pain and while later intermittent physical examinations show no evidence of fissures, the September 2012 private surgical consultation report notes fissures were found on earlier examinations and that the onset of his increased disability was in June 2012.  While there is no evidence of anemia and it is indeterminate when the Veteran first incurred anal fissures, resolving reasonable doubt in his favor, the Board finds that the symptoms approximate the criteria for a 20 percent disability for hemorrhoids since June 25, 2012.  An initial 20 percent rating pursuant to Diagnostic Code 7336 is warranted since June 25, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  This is the maximum schedular rating for hemorrhoids.

The only other symptoms indicated as being due to the hemorrhoids is the impairment of sphincter control, which the Board has determined does not warrant a separate rating under Diagnostic Code 7332 as there is no indication at any time during the pendency of the appeal that the Veteran experienced constant slight fecal leakage or occasional moderate leakage.

Extraschedular Rating

The Board has also considered whether referral for extraschedular ratings for the Veteran's right ankle disability and hemorrhoids is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied for either of the claimed disabilities.  During the pendency of the appeal, the Veteran's service-connected right ankle disability has been manifested by signs and symptoms such as pain, instability, swelling and tenderness, which impair his ability to stand or walk for prolonged periods.  Likewise, the Veteran's service-connected hemorrhoids have been manifested by signs and symptoms such as persistent bleeding and anal fissures, which cause pain and impaired his ability to sit for long periods of time.  Although the Veteran reported having to resign from work due to his pain as a result of his hemorrhoids, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion of the ankle, and overall impairment.  See, e.g. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5271 and 5270.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety or broad canvas of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and further contemplates impairment due to hemorrhoids the Board concludes that the schedular rating criteria reasonably describe the Veteran's disabilities.  While these symptoms may result in effects such as problems sitting, walking or standing for prolonged periods of time, in short, there is nothing exceptional or unusual about the Veteran's right ankle disability or hemorrhoids because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's right ankle disability and hemorrhoids, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.


ORDER

Service connection for RLS and meralgia paresthetica is denied.  

An initial disability rating in excess of 10 percent for a right ankle disability prior to March 21, 2014, is denied.  

An initial disability rating of 20 percent for a right ankle disability since March 21, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating in excess of 10 percent for hemorrhoids prior to June 25, 2012, is denied.  

An initial disability rating of 20 percent for hemorrhoids since June 25, 2012, is granted, subject to the laws and regulations governing the payment of monetary awards.  

The appeal for a TDIU prior to June 25, 2012, is dismissed.  


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

In the VA Form 9 submitted in March 2010, for the Veteran's claim for an increased disability rating for plantar fasciitis, the Veteran requested a hearing before a member of the Board at a local VA office.  The Veteran has not withdrawn the request and a Board hearing has not been provided him regarding the specific issue of an increased disability rating for plantar fasciitis.

The Veteran was last afforded a VA examination in February 2013 for his service-connected right knee disability.  During his November 2015 Board hearing, the Veteran testified that he had torn his ACL ligament and now wore a brace and was concerned that the joint would give out.  

The Veteran was also last afforded a VA examination for his back in February 2013.  However, March 2014 and July 2014 private evaluations of his low back indicated that his low back pain had gotten significantly worse recently and that he had resigned from his job due to low back dysfunction and pain and had difficulty performing his ADLs. 

The record raises a question as to the current severity of his service-connected right knee and low back disabilities.  As such, the issues must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his right knee and low back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With regard to the Veteran's claim of service connection for a bilateral hip disability, he testified at his November 2015 Board hearing that he had arthritis in both hips and believes he injured his hips when he fell on ice during service.  March 2014 VA and private evaluations both show the Veteran had decreased muscle strength with hip flexion, extension and abduction.  He has not been afforded a VA examination to determine the current nature of his bilateral hip disability and its etiology.  

Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

2.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge regarding the specific issue of an increased disability rating for plantar fasciitis, in accordance with his request.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any right or left hip disability found to be present, to include arthritis.  The entire claims file must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right or left hip disability had its onset during, or is otherwise related to, his active service, or any incident therein. 

If the examiner determines that any current right or left hip disability was not incurred in or a result of the Veteran's service, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right or left hip disability was caused by or aggravated by his low back disability. 

If the examiner determines that the Veteran's right or left hip disability was aggravated by his service-connected low back disability, the baseline level of severity of the right or left hip disability prior to aggravation by the low back disability must be determined.

The VA examiner must comment on evidence of decreased muscle strength with right and left hip range of motion testing, as well as the Veteran's history regarding bilateral hip disability since service.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected low back and right knee disabilities.  The entire claim file must be reviewed by the examiner. 

All signs and symptoms necessary for rating the Veteran's low back and right knee disabilities, to include range of motion testing, must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's low back and right knee disabilities, to include any impact on occupational functioning. 

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


